Supreme Court of Florida
                             ____________

                           No. SC21-1680
                            ____________

    IN RE: AMENDMENTS TO FLORIDA RULE OF CRIMINAL
     PROCEDURE 3.720 AND FLORIDA RULE OF JUVENILE
                  PROCEDURE 8.115.

                             ____________

                            No. SC22-214
                             ____________

    IN RE: AMENDMENTS TO FLORIDA RULE OF CRIMINAL
                  PROCEDURE 3.720.

                            July 14, 2022

PER CURIAM.

     This matter is before the Court for consideration of proposed

amendments to the Florida Rules of Criminal Procedure and the

Florida Rules of Juvenile Procedure. See Fla. R. Gen. Prac. & Jud.

Admin. 2.140(e) - (f). We have jurisdiction. See art. V, § 2(a), Fla.

Const.

     In case number SC21-1680, The Florida Bar’s Criminal

Procedure Rules Committee (CrimPRC) and Juvenile Court Rules
Committee (JCRC) filed a joint report proposing amendments to

Florida Rule of Criminal Procedure 3.720 (Sentencing Hearing) and

Florida Rule of Juvenile Procedure 8.115 (Disposition Hearing). The

Board of Governors of The Florida Bar unanimously approved the

joint proposal. The Court published the proposal for comment in

The Florida Bar News, one comment was received, and the

committees filed a joint response.

     In case number SC22-214, the CrimPRC filed a report

proposing additional amendments to rule 3.720 that are unrelated

to case number SC21-1680. The Board of Governors of The Florida

Bar unanimously approved the Committee’s proposal. The

CrimPRC and the Court published the proposal in The Florida Bar

News, and no comments were received. To avoid confusion

associated with amending the same rule twice in close succession,

we consolidate these two cases.

     Having considered both reports, the comment, and the joint

response, the Court hereby adopts the amendments as proposed by

the committees in both cases. The more significant amendments

are discussed below.



                                  -2-
     First, as to case number SC21-1680, new subdivision (e) is

added to rule 3.720 and new subdivision (f) is added to rule 8.115.

The new subdivisions mirror each other and direct the court to

determine restitution at the sentencing or disposition hearing if

applicable, dictate that the amount and method of determining

restitution is as provided by law, and designate who should receive

a copy of the restitution order.

     Next, as to case number SC22-214, the language of rule

3.720(d) is amended to clarify that the court must provide notice

and a hearing when it assesses fees and costs against an indigent

defendant who received the assistance of an appointed attorney

only when the amount exceeds the statutory minimum. This

amendment is intended to align the rule with section 938.29,

Florida Statutes (2021). See State v. J.A.R., 318 So. 3d 1256 (Fla.

2021) (finding that “the trial court was not required to provide

notice and hearing” to a defendant when it imposed the statutory

minimum fee under section 938.29(1)(a)).

     Accordingly, we amend the Florida Rules of Criminal

Procedure and the Florida Rules of Juvenile Procedure as reflected

in the appendix to this opinion. New language is indicated by

                                   -3-
underscoring; deletions are indicated by struck-through type. The

amendments shall become effective immediately.

     It is so ordered.

MUÑIZ, C.J., and CANADY, POLSTON, LABARGA, LAWSON,
COURIEL, and GROSSHANS, JJ., concur.

Original Proceeding – Florida Rules of Criminal Procedure and
Florida Rules of Juvenile Procedure

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER
THE EFFECTIVE DATE OF THESE AMENDMENTS.

Cynthia Cohen, Chair, Criminal Procedure Rules Committee, West
Palm Beach, Florida, Alan S. Apte, Past Chair, Criminal Procedure
Rules Committee, Orlando, Florida, Stephanie C. Zimmerman,
Chair, Juvenile Court Rules Committee, Bradenton, Florida,
Candice Kaye Brower, Past Chair, Juvenile Court Rules Committee,
Gainesville, Florida, Joshua E. Doyle, Executive Director, and
Mikalla Andies Davis, Staff Liaison, The Florida Bar, Tallahassee,
Florida,

     for Petitioner

Anthony C. Musto on behalf of the Public Interest Law Section of
The Florida Bar, Hallandale Beach, Florida,

     Responding with comments




                               -4-
                             APPENDIX

RULE 3.720.     SENTENCING HEARING

      As soon as practicable after the determination of guilt and
after the examination of any presentence reports, the sentencing
court shall order a sentencing hearing. At the hearing:

     (a) – (c) [No Change]

      (d)(1) If the accused was represented by a public defender or
other court appointed counsel, the court shall notify the accused of
the imposition of a lienThe court must address imposition of fees
and costs pursuant to section 938.29, Florida Statutes. The amount
of the lien shall be given and a jJudgment must be entered against
the defendant in thatthe amount of such fees and costs
imposedagainst the accused. The court must give notice of, and
afford the defendant an opportunity to contest, any amounts
exceeding the statutory minimum.Notice of the accused’s right to a
hearing to contest the amount of the lien shall be given at the time
of sentence.

     (2) If the accuseddefendant requests a hearing to contest the
amount of the lienfees and costs exceeding the statutory minimum,
the court shallmust set a hearing date within 30 days of the date of
sentencing.

      (e) At the sentencing hearing, the court must make a
determination if restitution is applicable. The amount and method
of restitution is to be determined as provided by law. Copies of the
restitution order shall be provided to the defendant, attorney for the
defendant, state attorney, and victim.

                         Committee Notes
                             [No Change]




                                 -5-
RULE 8.115.      DISPOSITION HEARING

     (a) – (e)   [No Change]

      (f)   Restitution. At the disposition hearing, the court must
make a determination if restitution is applicable. The amount and
method of restitution is to be determined as provided by law. Copies
of the restitution order shall be provided to the child, parent or
guardian of the child, attorney for the child, state attorney, victim,
and department representative.

                         Committee Notes
                            [No Change]




                                -6-